Citation Nr: 0335176	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  98-15 324	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for a cardiac 
disability, claimed as an irregular electrocardiogram.

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected skin disability, keratosis 
punctata.

3.  Entitlement to a compensable evaluation for the service-
connected bilateral hallux valgus/pes planus for the period 
July 27, 1993 to August 14, 1997.

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left foot hallux valgus with pes 
planus, status post bunionectomy with screw fixation for the 
period October 1, 1997 to September 9, 1998.

5.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected left foot hallux valgus with pes 
planus, status post bunionectomy with screw fixation 
beginning September 10, 1998.

6.  Entitlement to a compensable evaluation for the service-
connected right foot hallux valgus with pes planus status 
post bunionectomy with screw fixation for the period August 
15, 1997 to July 23, 1998.

7.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right foot hallux valgus with pes 
planus status post bunionectomy with screw fixation beginning 
September 1, 1998.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from September 1985 to 
September 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1994 rating decision from the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).  Jurisdiction of the veteran's appeal has since been 
transferred to the Roanoke, Virginia, RO.

During the pendency of this appeal the RO has assigned staged 
ratings for the veteran's left and right foot hallux valgus 
with pes planus.  Although these increases represented grants 
of benefits, the United States Court of Appeals for Veterans 
Claims (Court) has held that a "decision awarding a higher 
rating, but less than the maximum available benefit...does 
not...abrogate the pending appeal...."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The veteran has indicated his intent to continue to pursue 
increased ratings for his foot disabilities, and moreover, 
the partial grants did not resolve his disagreement with the 
initial no percent rating assignment.  The veteran has not 
withdrawn his appeal with respect to any of the rating 
assignment for his feet.  The issues as identified on the 
first page of this document reflect the above.  



FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
examinations scheduled in March 2002 pertinent to the issues 
on appeal, and, also failed to report to a personal hearing 
scheduled in August 2003.

2.  VA and the veteran's representative have been 
unsuccessful in attempting to locate and contact the veteran; 
his current whereabouts are unknown.

3.  The evidence of record does not demonstrate that cardiac 
abnormalities are attributable to any cardiac disability that 
is related to the veteran's active service.

4.  The evidence of record does not demonstrate that the 
veteran's service-connected skin disability results in 
extensive lesions, constant exudation or itching, or marked 
disfigurement.

5.  The evidence of record reflects that during the period 
July 27, 1993 to August 14, 1997, manifestations of bilateral 
hallux valgus with pes planus resulted in pain and more 
nearly approximated a moderate degree of impairment, but were 
not manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, or marked inward displacement 
and severe spasm of the tendo achillis on manipulation and 
the resulting disability did not more nearly approximate a 
moderately severe degree of impairment.

6.  From October 1, 1997 to September 9, 1998, left foot 
hallux valgus with pes planus, status post bunionectomy with 
screw fixation was not manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, or marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation and the resulting disability did not more nearly 
approximate a moderately severe degree of impairment.

7.  Based on the evidence of record, beginning 
September 10, 1998, left foot hallux valgus with pes planus, 
status post bunionectomy with screw fixation, is rated at the 
maximum based on contemplation of pronounced, unilateral 
symptoms.

8.  For the period August 15, 1997 to July 23, 1998, 
disability from right foot hallux valgus with pes planus 
status post bunionectomy with screw fixation more nearly 
approximated a moderate degree of impairment, but not a 
moderately severe degree of impairment.

9.  Based on the evidence of record, beginning September 1, 
1998, right foot hallux valgus with pes planus status post 
bunionectomy with screw fixation was not manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
tendo achillis on manipulation and the resulting disability 
did not more nearly approximate a severe degree of 
impairment.



CONCLUSIONS OF LAW

1.  A cardiac disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The criteria for entitlement to an initial rating in 
excess of 10 percent for the service-connected skin 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 
7805, 7806 (2003).

3.  The criteria for entitlement to a 10 percent evaluation 
for the service-connected bilateral hallux valgus/pes planus, 
but no more, for the period July 27, 1993 to August 14, 1997 
have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5276, 5280, 5284 (2003).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for the service-connected left foot hallux 
valgus with pes planus, status post bunionectomy with screw 
fixation for the period October 1, 1997 to September 9, 1998, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5276, 5280, 5284 (2003).

5.  The criteria for entitlement to an evaluation in excess 
of 30 percent for the service-connected left foot hallux 
valgus with pes planus, status post bunionectomy with screw 
fixation beginning September 10, 1998, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5280, 
5284 (2003).

6.  The criteria for entitlement to a 10 percent evaluation, 
but no more, for the service-connected right foot hallux 
valgus with pes planus status post bunionectomy with screw 
fixation for the period August 15, 1997 to July 23, 1998, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5276, 5280, 5284 (2003).

7.  The criteria for entitlement to an evaluation in excess 
of 20 percent for the service-connected right foot hallux 
valgus with pes planus status post bunionectomy with screw 
fixation beginning September 1, 1998, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5276, 5280, 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) and Initial 
Matters

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law 
and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In additions, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO.  
The record reflects that in rating decisions, and in 
statements of the case and supplements thereto, the veteran 
has been advised of the legal requirements to show 
entitlement to service connection and entitlement to rating 
increases for the disabilities at issue in this appeal.  The 
veteran was also advised as to the evidence considered by the 
RO, and the reasons for its determinations.  

The record also reflects that the claims files contain the 
veteran's service medical records, post-service records of VA 
treatment for his claimed disabilities and the results of VA 
examinations that include findings and conclusions relevant 
to cardiac/heart complaints, and the nature and severity of 
manifestations of skin and foot disabilities.  

The RO has also repeatedly provided the veteran with contact 
information in the event he had any questions relevant to his 
appeal.  Finally, in the June 2003 supplemental statement of 
the case, the RO attempted to provide the veteran with notice 
as to the regulatory provisions implementing the VCAA.  

The Board acknowledges that the last examination findings 
pertinent to the disabilities at issue in this appeal are 
dated.  Thus, VA scheduled the veteran for contemporary 
examinations.  Unfortunately, the veteran failed to report 
for examinations scheduled in March 2002 and neither he nor 
his representative have provided any adequate reason or good 
cause for such failure to report.  

The Board further notes that the veteran failed to report, 
without explanation, for a Travel Board hearing scheduled in 
August 2003.  Also, correspondence mailed in June 2003, to 
include a supplemental statement of the case, was sent to the 
address provided by the veteran in April 2003 but was 
returned marked "MOVED LEFT NO ADDRESS UNABLE TO FORWARD".  

Finally, during a telephone conference held in July 2003, the 
veteran's representative and RO staff were unable to reach 
the veteran at a phone number of record at a VA treatment 
facility.  The veteran has not contacted VA relevant to 
current contact information.  

With respect to the above, the Board emphasizes that it is a 
claimant's responsibility to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 
3 Vet. App. 480, 483 (1992); Morris v. Derwinski, 1 Vet. App. 
260, 264 (1991).  The Court has held that the duty to assist 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517, 
522 (1996).  

The Board also notes that "[i]n the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him.  
It is only where a file discloses other possible and 
plausible addresses that an attempt should be made to locate 
him at the alternate known address before finding abandonment 
of a previously adjudicated benefit."  Hyson v. Brown, 
5 Vet. App. 262, 264 (1993).  In this case there is no 
evidence that address information for the veteran is 
incorrect.  

In light of the veteran's disinclination to fully cooperate 
with the adjudication process, the Board concludes that all 
reasonable efforts have been made by VA to notify the veteran 
of matters relevant to his appeal or to obtain evidence 
necessary to substantiate his claims.  It would appear that 
further attempts to notify or assist the veteran in 
developing his claims would be futile, resulting only in 
needless delay.  

With respect to the above, the Board also notes that to the 
extent that the medical evidence of record in this case is 
insufficient to properly evaluate the veteran's claims, the 
was properly advised of his scheduled examinations at his 
address of record.  

As noted, neither he nor his representative have provided an 
explanation for the veteran's failure to report.  VA 
regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied. 38 C.F.R. § 3.655(b).  

The evidence of record in no way serves as a substitute for 
the veteran's attendance at scheduled VA examinations, see 
38 C.F.R. § 3.326(a) (2002), and the veteran has furnished no 
medical evidence which would serve as a viable substitute for 
the scheduled examinations.  See 38 C.F.R. § 3.326(b) (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further notification or development that would avail the 
veteran or aid the Board's inquiry.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  

Accordingly, the Board will proceed to a decision on the 
merits of the issues on appeal, based on consideration of the 
evidence already of record.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1361 
(1998).


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as diseases of the cardiovascular system, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

In brief, the facts are as follows.  A December 1992 
electrocardiogram test revealed left anterior fascicular 
block and moderate voltage criteria for left ventricular 
hypertrophy, the latter stated to possibly be a normal 
variant.  Also noted was an ST elevation, stated to probably 
be due to early repolarization.  

The July 1993 service discharge examination report did note 
positive S4 sounds upon examination.  Also, the results of 
electrocardiogram completed at that time were interpreted as 
abnormal, with note of a left anterior fascicular block and 
possible lateral infarct.  The July 1993 report of 
examination at service discharge is negative; however, for 
diagnosis of any cardiac disability.  

The November 1993 report of VA examination notes that 
repolarization abnormalities were shown on electrocardiogram.  
X-rays were interpreted as normal and the examiner identified 
no diagnosed cardiac disability.  

The report of VA hospitalization for cocaine dependence in 
July 1994 notes the presence of an asymptomatic systolic 
murmur.  

The report of VA hospitalization from November 1994 to March 
1995 notes that the veteran's heart was within normal limits.  

At the time of VA examination in February 1996, the VA 
examiner noted a history of abnormal electrocardiograms, a 
heart murmur and recurrent episodes of syncope.  Chest X-rays 
were interpreted as normal.  An echocardiogram completed in 
1996 revealed a trace mitral insufficiency and mild left 
ventricular dilatation.  Other testing at that time revealed 
that the veteran manifested poor blood pressure control at 
rest and with exercise.  The diagnoses were systolic murmur 
and recurrent syncope, stated to be of undetermined etiology.  

A July 1997 VA outpatient record reflects consideration of 
the veteran's complaints of chest pain and also notes the 
results of past diagnostic testing.  The impression was 
atypical chest pain.  

The report of VA examination completed in August 1997 cites 
to the results of diagnostic testing in 1997 and notes that 
the veteran complained of past episodes of exertional chest 
pain.  Examination revealed a regular heart rate and rhythm, 
without murmurs.  The diagnoses were coronary artery disease 
and labile hypertension.  The report of echocardiogram 
completed in September 1997 notes left atrial enlargement, 
incomplete right bundle branch block, left anterior 
fascicular block, left ventricular hypertrophy and an 
infarct.  

A June 1998 stress test report indicates that the veteran had 
a normal sinus rhythm and that he denied any symptoms.  The 
impression was good exercise tolerance.  

The May and June 1998 reports of VA examination note that the 
veteran manifested a regular heart rate and rhythm and that 
review of electrocardiograms revealed a normal sinus rhythm 
with a left axis deviation indicating possible left anterior 
hemiblock.  The VA examination opinions were that the voltage 
was consistent with the veteran's age and could not be read 
as left ventricular hypertrophy.  No ischemic changes were 
noted on stress testing.  

The examiner concluded that the veteran's heart was 
structurally normal and that the mild electrocardiographic 
conduction abnormality was of no significance.  Additionally, 
the report of vascular examination conducted at that time 
includes the conclusion that the veteran did not have 
peripheral vascular disease.  

A February 1999 X-ray revealed a normal cardiac silhouette.  
Echocardiograms completed in January, February and June 1999 
were interpreted as abnormal; the February 1999 study notes a 
prolapse.  In connection with physical evaluation in July 
1999 no murmurs were heard.  

The Board recognizes that diagnostic testing completed in 
service and since has revealed cardiac abnormalities.  Based 
on the current record, however, such abnormalities have been 
opined to be within a variant of normal, consistent with the 
veteran's age, or, completely asymptomatic and thus not 
indicative of existing cardiac disability.  

In 1998, VA examiners who considered the veteran's past 
history of symptom complaints and test results specifically 
opined that the veteran's heart was structurally normal, that 
there was no evidence of peripheral vascular disease.  

The conclusion was that any abnormalities shown on testing 
were not significant.  Thus, a comprehensive medical opinion 
of record refutes the presence of cardiac disability of 
service origin.  To the extent that a later diagnostic 
testing report showed a prolapse, the Board notes that no 
medical professional offered any opinion as to the diagnostic 
significance of such.  Nor is there any medical opinion 
relating such to the abnormal electrocardiogram changes shown 
in service.  

The veteran is not competent to provide a medical opinion 
demonstrating the existence of a service-related cardiac 
disability, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), and the existing record contains no medical evidence 
confirming the presence of a cardiac disability of service 
origin.  "Congress specifically limits entitlement for 
service- connected disease or injury to cases where such 
incidents have resulted in a disability."  See 38 U.S.C.A. § 
1110.  

Thus, even recognizing the cardiac abnormalities shown on 
electrocardiogram and echocardiogram testing, the 
preponderance of the competent medical evidence of record 
refutes the presence of any cardiac disability to warrant 
service connection.  

The Board emphasizes VA's efforts to obtain a further 
clarifying medical opinion relevant to the presence and 
etiology of cardiac disability.  Absent the veteran's 
cooperation in presenting for the appropriate examination; 
however, the Board must make its decision on the evidence 
already of record.  

The Board has considered the applicability of the benefit of 
the doubt doctrine, however, the preponderance of the current 
evidence is against the veteran's claim and that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107.  


Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  


Skin

The veteran is service-connected for keratosis punctata and 
is in receipt of a 10 percent rating for the entire service 
connection period.  He claims that an increase is warranted, 
arguing that the lesions on his hands are painful, 
particularly when he grasps or lifts objects.  

The Board first notes that the regulation governing the 
evaluation of diseases of the skin, to include relevant to 
scars and eczema, was revised effective August 30, 2002.  See 
67 Fed. Reg. 49,590-96 (July 31, 2002); see also corrections 
at 67 Fed. Reg. 58,448 (September 16, 2002).  

Where the law or regulations governing a claim change while 
the claim is pending, as in the veteran's case, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board must, however, apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 
(April 10, 2000), 65 Fed. Reg. 33422 (2000).  

In this case, however, there is no evidence speaking to the 
status of the veteran's skin disability subsequent to the 
effective change of the regulatory revisions and as such 
these changes are not further discussed herein.  

As effective prior to the revisions, 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804 and 7805 (2002) (pertaining to 
scars) provided for a maximum 10 percent evaluation is 
warranted for superficial, poorly nourished scars with 
repeated ulceration, or superficial scars that are tender and 
painful on objective demonstration under Diagnostic Codes 
7803, 7804.  

Diagnostic Code 7805 otherwise provides that a rating for 
scars is based upon the limitation of function of the 
affected part.  

The veteran is already in receipt of the maximum schedular 
evaluation under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 and 7805, and his 10 percent rating is assigned based on 
consideration of 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002) pertains to the evaluation of eczema.  

Under Diagnostic Code 7806, with exfoliation, exudation or 
itching and if involving an exposed surface or extensive 
area, a 10 percent evaluation is assigned.  

A 30 percent evaluation is assigned where there is exudation 
or constant itching, extensive lesions, or marked 
disfigurement, and a 50 percent evaluation is assigned where 
there is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where the condition is 
exceptionally repugnant.  

The evidence of record reflects periodic complaint of painful 
skin lesions on the hands in connection with outpatient 
visits or at the time of VA examinations.  For instance, the 
November 1993 report of VA examination notes the presence of 
whitish, hyperkeratotic areas in the skin folds of both 
palmar aspects of the hands.  

The veteran complained that the lesions were painful to 
touch.  At the time of examination conducted in February 
1996, the veteran manifested multiple spiny papules in the 
creases of the palms and fingers, with moderate 
scaling/xerosis on the hands.  

An October 1996 outpatient record notes the veteran's 
complaint of itching and painful warts on his hands.  
Examination revealed multiple tiny depressions on the creases 
of the palms, without erythema or edema.  

A July 1997 VA record notes hyperpigmented punctate 
depressions on the palmar surfaces.  A June 1999 record also 
notes the presence of lesions.  The veteran was instructed to 
use gloves to work in and also given medication.

What the competent evidence of record does not show, is that 
the veteran experiences any exudation or constant itching, or 
that there is any marked disfigurement resulting from the 
growths on his hands.  Such are instead characterized as tiny 
papules, with, at most, moderate scaling.  

There is no competent evidence of exudate resulting from the 
lesions and no indicate that such are disfiguring.  Again the 
Board notes that the veteran did not report for a 
contemporary examination and thus any information that may 
have been gathered relevant to the current severity of this 
disability cannot be considered.  

On this record there is no competent evidence showing that 
the veteran's skin disability is of a severity to more nearly 
approximate the criteria for a higher evaluation under the 
Rating Schedule.


Hallux Valgus/Pes Planus

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, Diagnostic Code 5276 pertains to flatfoot.  
The Court has taken notice that pes planus is defined as 
"flat feet".  See, e.g., Buckley v. West, 12 Vet. App. 76, 
79 (1998), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1268 (28th ed. 1994).  

Pronounced, flatfeet with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
warrant assignment of a 50 percent rating if bilateral and 
30 percent rating if unilateral.  

Severe, flatfeet with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities warrant a 30 percent rating if 
bilateral and a 20 percent rating if unilateral.  

Where flat feet are moderate, with weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet, 
bilateral or unilateral, a 10 percent rating is warranted.  

Where such are mild and the symptoms are relieved by built-up 
shoe or arch support, a no percent rating is assigned.  

38 C.F.R. § 4.71a, Diagnostic Code 5280 pertains to hallux 
valgus.  A 10 percent rating is warranted for unilateral 
hallux valgus based on severe disability if equivalent to 
amputation of the big toe, or, if operated on with resection 
of the metatarsal head.  

Foot injuries can otherwise be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2002), as 10 percent if moderate, 20 
percent if moderately severe, or 30 percent if severe.

For the period July 27, 1993 to August 14, 1997, the veteran 
was awarded separate noncompensable evaluations, one for 
bilateral pes planus and one for bilateral hallux valgus.  

The competent evidence speaking to the nature and severity of 
bilateral hallux valgus/pes planus during that time consists 
of the results of VA examinations in November 1993, February 
1996 and August 1997, as well as records of VA outpatient 
treatment dated from 1994 to 1997.  

The November 1993 VA examination report shows that the 
veteran manifested a swollen and painful first metaphalangal 
joint, bilaterally.  His standing, squatting and movement 
were within normal limits, however, and there was no evidence 
of skin changes or resulting negative functional ability.  

Despite the above, a July 1994 hospitalization report notes 
the presence of calluses on both feet.  Also, the February 
1996 VA examiner noted that the veteran was moderately 
impaired due to bunions associated with his service-connected 
pes planus and hallux valgus.  

The examiner noted that such bunions resulted in pain and 
prohibited the veteran from standing for too long a period.  
The veteran's gait remained normal and there was no evidence 
of any associated skin or vascular changes.  

In August 1997, the veteran underwent a bunionectomy 
procedure, which he tolerated well.  At the time of VA 
examination in August 1997, the veteran was noted to be 
recently post surgery.  He walked with a limp.  

The VA examiner indicated that the veteran was moderately 
impaired in terms of foot function bilaterally.  No skin 
changes were noted.  

Based on the above evidence the concludes that the veteran's 
overall foot disability more nearly approximated the criteria 
for a 10 percent rating during this time period.  

In that regard the Board notes that the VA examiners 
considered the presence of callosities or bunions as well as 
the veteran's complaints of pain, and opined that as a result 
he was moderately impaired in terms of function.  

Moderate foot disability is evaluated as 10 percent disabling 
under the Diagnostic Code pertinent to pes planus.  

No higher rating is warranted based on consideration of 
Diagnostic Code 5280, and there is no evidence during this 
period showing that the veteran's foot disabilities resulted 
in more than moderate impairment or that he manifested marked 
pronation, tenderness characterized as more than mild, or any 
spasm, so as to warrant a higher rating based on other 
pertinent Diagnostic Codes.  

As such, the criteria for a 10 percent rating, but no more, 
have been met for the period July 27, 1993 to August 14, 
1997.  

From August 15, 1997 to September 30, 1997, the veteran was 
assigned a 100 percent temporary total evaluation for the 
left foot, based on surgery.  Thereafter, he is in receipt of 
a 10 percent rating for the left foot from October 1, 1997 to 
September 9, 1998.  

A follow-up VA record dated in September 1997 notes only mild 
tenderness on palpation of the surgical site of the left 
foot.  VA outpatient records in the claims file from October 
1997 to September 1998 do not include specific left foot 
findings and offer no evidence suggesting that left foot 
manifestations resulted in more than moderate disability 
during this time.  

As such, the Board finds no basis for a rating assignment in 
excess of 10 percent prior to September 1998.   

Beginning in September 1998, the veteran is assigned a 30 
percent rating for his left foot.  Such is the maximum 
available rating assigned to pes planus of one extremity, in 
excess of the maximum warranted based on hallux valgus, and 
the maximum rating available based on the evaluation of other 
foot disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Thus, there is no basis for a  higher schedular rating 
for the left foot.  

With respect to the veteran's right foot, for the period 
August 15, 1997 to July 23, 1998, the record does reflect 
that the veteran was experiencing problems with bunions, 
resulting in surgery in July 1998.  Also, the Board notes 
that the August 1997 examination report describes the 
veteran's right-sided hallux valgus and pes planus as 
"marked".  

That examiner did not clarify the basis for such 
characterization, for example, there were no findings 
relevant to the presence and degree of, or absence of, 
pronation, etc.  Nor do the records clearly set out the 
presence of spasm, swelling, or functional limitation 
attributed to the veteran's right foot at this time.  

The Board emphasizes that the words "slight", "moderate" 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2003).  

It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2003). 

In this case, although there is little evidence speaking to 
specific manifestations and findings during the August 15, 
1997 to July 23, 1998 period, based on the fact that the 
veteran's right foot pes planus and hallux valgus was noted 
to cause symptomatic bunions, and in fact, that the symptoms 
did not resolve.  

Rather, since further surgery was required, the Board 
resolves any doubt in the veteran's favor to find that a 
compensable, 10 percent rating is warranted during this time.  

Insofar as the record fails to note the precise nature or 
residual impact of right foot symptoms so as to support a 
finding of more than moderate right foot disability caused by 
hallux valgus or pes planus, a higher schedular rating is not 
warranted based on the current record for the August 1997 to 
July 1998 period.  

Notably, however, the veteran is in receipt of a 100 percent 
temporary rating for the right foot from the date of his 
July 24, 1998 surgery and through August 30, 1998.  

Beginning September 1, 1998, the veteran is in receipt of a 
20 percent for right foot hallux valgus with pes planus 
status post bunionectomy with screw fixation.  

In January 1999, the veteran reported for a VA examination of 
his feet.  He complained of pain in the first metatarsal 
phalangeal joint when using shoes, as well as painful 
calluses under the metatarsal heads and feet when walking.  
He reported that symptoms were alleviated when removing his 
shoes or when at rest.  

The veteran indicated that he felt increased pain when using 
corrective shoes and inserts.  The veteran was noted to have 
keloid surgical scars on both feet.  He had a full range of 
ankle motion bilaterally.  There was objective evidence of 
painful motion of the toes/feet, and evidence of bilateral 
callosities.  

The examiner summarized that pes planus was mild, 
bilaterally, as was bilateral plantar fasciitis.  Also noted 
were first degree calluses under the metatarsal heads and 
mild swelling of the second toe tip bilaterally due to 
paresthesia.  

Podiatry instructions in February 1999 indicate the veteran 
was to walk with a cane as much as possible.  X-rays showed 
normal ankles and that the veteran was status post osteotomy 
of both feet.  

A May 1999 VA record notes the veteran's complaint of foot 
pain.  Low arches were noted.  There was mild tenderness of 
the first metaphalangal joint.  There was no edema, erythema 
or signs of infection.  An August 1999 record also notes that 
there was only mild tenderness, without edema or erythema.  
The veteran was using inserts.  

In August 1999, the veteran was seen with complaints of a 
painful right metaphalangal joint and a sensitive incision 
scar, post bunionectomy in July 1998.  Examination revealed 
plantar scaling and low arches bilaterally.  

There was no edema or erythema and no pain upon manipulation 
of the right foot.  The veteran was noted to have improving 
posterior tibial tendonitis and improving peroneal 
tendonitis, bilaterally.  

Thus, based on the evidence of record, starting in September 
1998, the veteran's right foot symptomatology is not shown to 
more nearly approximate severe overall foot impairment and 
not shown to result in marked pronation, extreme tenderness 
or displacement or severe spasm.  

In fact, despite the need for inserts, the veteran's right 
foot symptoms were noted as mild and stated to be improving 
and as such there is no basis for assignment of a schedular 
rating in excess of 20 percent.  

With respect to the above discussion, the Board also notes 
that beginning in 1999, the veteran is in receipt of a 
separate 10 percent rating for each foot based on the 
presence of post-surgical keloid scars resulting in pain on 
palpation.  The propriety of such evaluations is not before 
the Board.  

The Board has also considered whether an extraschedular 
rating is warranted.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2003).  

The veteran in this case has indicated that he had to leave 
work in 1996 due to foot problems.  He reportedly worked in 
construction and was having difficulty with prolonged 
standing, etc.  He has not, however, alleged the existence of 
any unusual manifestations of foot disability, and, in fact, 
the medical evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  

Moreover, to the extent he required surgery for his feet, he 
is in receipt of temporary total evaluations during relevant 
hospitalization periods.  

In sum there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned evaluations, to include 
at the various stages set out and discussed hereinabove.  
Therefore, the Board has determined that referral of this 
case for extraschedular consideration is not in order.  



ORDER

Entitlement to service connection for a cardiac disability, 
claimed as a heart abnormality, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
the service-connected skin disability is denied.  

Entitlement to a 10 percent evaluation for the service-
connected bilateral hallux valgus/pes planus for the period 
July 27, 1993 to August 14, 1997, is granted, subject to the 
laws and regulations governing the payment of monetary 
awards; entitlement to an evaluation in excess of 10 percent 
for that period is denied.  

Entitlement to an evaluation in excess of 10 percent for the 
service-connected left foot hallux valgus with pes planus, 
status post bunionectomy with screw fixation for the period 
October 1, 1997 to September 9, 1998, is denied.  

Entitlement to an evaluation in excess of 30 percent for the 
service-connected left foot hallux valgus with pes planus, 
status post bunionectomy with screw fixation beginning 
September 10, 1998, is denied.  

Entitlement to a 10 percent evaluation, but no more, for the 
service-connected right foot hallux valgus with pes planus 
status post bunionectomy with screw fixation for the period 
August 15, 1997 to July 23, 1998, is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.  

Entitlement to an evaluation in excess of 20 percent for the 
service-connected right foot hallux valgus with pes planus 
status post bunionectomy with screw fixation beginning 
September 1, 1998, is denied.  


	                        
____________________________________________
	STEPHEN L.WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



